Name: 2003/462/EC: Council Decision of 19 May 2003 on the signing on behalf of the European Community and provisional application of a Framework Agreement on a Multilateral Nuclear Environmental Programme in the Russian Federation and its Protocol on Claims, Legal Proceedings and Indemnification and approving the conclusion by the Commission on behalf of the European Atomic Energy Community of the abovementioned Agreement and its Protocol
 Type: Decision
 Subject Matter: character(0)
 Date Published: 2003-06-24

 Avis juridique important|32003D04622003/462/EC: Council Decision of 19 May 2003 on the signing on behalf of the European Community and provisional application of a Framework Agreement on a Multilateral Nuclear Environmental Programme in the Russian Federation and its Protocol on Claims, Legal Proceedings and Indemnification and approving the conclusion by the Commission on behalf of the European Atomic Energy Community of the abovementioned Agreement and its Protocol Official Journal L 155 , 24/06/2003 P. 0035 - 0036Council Decisionof 19 May 2003on the signing on behalf of the European Community and provisional application of a Framework Agreement on a Multilateral Nuclear Environmental Programme in the Russian Federation and its Protocol on Claims, Legal Proceedings and Indemnification and approving the conclusion by the Commission on behalf of the European Atomic Energy Community of the abovementioned Agreement and its Protocol(2003/462/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 181a(3) second sentence, in conjunction with Article 300(2) first sentence thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 101, paragraph 2 thereof,Having regard to the proposal from the Commission,Whereas:(1) The Commission has participated on behalf of the Community in the negotiations on a Framework Agreement on a Multilateral Nuclear Environmental Programme in the Russian Federation (MNEPR) and a Protocol on Claims, Legal Proceedings and Indemnification, with the Russian Federation.(2) The Commission and the Member States concerned should coordinate their positions prior to the meetings of the MNEPR Committee.(3) Subject to its conclusion, the Agreement and its Protocol should be signed on behalf of the European Community.(4) The conclusion, by the Commission of the Agreement and its Protocol, on behalf of the European Atomic Energy Community, should be approved,HAS DECIDED AS FOLLOWS:Article 1The signing of the Framework Agreement and its Protocol on a Multilateral Nuclear Environmental Programme in the Russian Federation and its Protocol on Claims, Legal Proceedings and Indemnification is hereby approved on behalf of the European Community, subject to the Council Decision concerning the conclusion of the said Agreement.The texts of the Agreement and its Protocol are attached to this Decision.Article 2The conclusion by the Commission on behalf of the European Atomic Energy Community of the Framework Agreement and its Protocol is hereby approved.Article 3The Commission shall represent the Community in the Committee referred to in Article 4 of the Agreement (MNEPR Committee).Article 4The President of the Council is hereby authorised to designate the person(s) empowered to sign, on behalf of the Community, the Framework Agreement and its Protocol, subject to its conclusion.Article 5The Agreement and its Protocol shall be applied on a provisional basis from the date of its signature, pending its entry into force.Done at Brussels, 19 May 2003.For the CouncilThe PresidentG. Papandreou